*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCCQ-XX-XXXXXXX
                                                         20-NOV-2020
                                                         10:11 AM
                                                         Dkt. 42 OP



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

         STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                       Plaintiff-Appellee,

                                 vs.

                         MICHAEL MIZUNO,
                      Defendant-Appellant.
________________________________________________________________

                          SCCQ-XX-XXXXXXX

                   CERTIFIED QUESTION FROM THE
      UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
           (NO. 17-15947; D.C. NO. 1:16-CV-00059-KJM)

                         NOVEMBER 20, 2020

        NAKAYAMA, ACTING C.J., McKENNA, AND WILSON, JJ.,
  CIRCUIT JUDGE VIOLA, IN PLACE OF RECKTENWALD, C.J., RECUSED,
    AND CIRCUIT JUDGE KURIYAMA, ASSIGNED BY REASON OF VACANCY

                OPINION OF THE COURT BY WILSON, J.

                          I.   INTRODUCTION

          On August 28, 2019, this court accepted the following

certified question from the United States Court of Appeals for

the Ninth Circuit (“Ninth Circuit”):
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           Under Hawaiʻi law, is a permissive user of an insured
           vehicle, whose connection to the insured vehicle is
           permission to use the vehicle to run errands and drive to
           work, entitled to uninsured motorist (UM) benefits under
           the chain-of-events test because he was injured by an
           uninsured motorist?

           We answer the certified question in the affirmative.

The proper inquiry under the chain of events test in this case

is whether a permissive user, such as Mizuno, has retained a

“sufficient connection” to the insured vehicle.          Under the chain

of events test, Mizuno is entitled to UM benefits because he was

a permissive user of the insured vehicle during the chain of

events resulting in his injury caused by an uninsured motor

vehicle.

                        II.   FACTUAL BACKGROUND

           Michael Mizuno (“Mizuno”) received permission from his

girlfriend, Daryl-Jean S. Wong (“Wong”), to use her vehicle to

deliver the couple’s bills to the post office and to drive to

his place of employment.      Unable to use his own vehicle that was

undergoing repairs, Mizuno drove Wong’s vehicle to the post

office to mail the couple’s bills.        He parked the vehicle across

the street from the post office, walked across the street, and

deposited the bills in a mailbox.        As he was walking back across

the street to Wong’s vehicle, Mizuno was struck by an




                                     2
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


unidentified driver,1 causing injuries to his left leg, left arm,

left wrist, and left hand.

            Mizuno received compensation for his injuries pursuant

to his own automobile insurance policy (UM coverage) and also

sought benefits under the terms of Wong’s UM policy.

            Wong held an Automobile Insurance Policy with State

Farm for her 2007 Toyota Camry, affording “UM limits of

$100,000.00 per person and $300,000.00 per accident[.]”             The UM

policy provides that State Farm “will pay damages for bodily

injury an insured is legally entitled to recover from the owner

or driver of an uninsured motor vehicle.”          Her UM policy defines

“insured” to include the named insured(s), resident relatives,

and “any other person while . . . occupying, with a reasonable

belief that he or she is entitled to do so[,] . . . [the

insured’s] car[.]”      Wong’s policy defines “occupying” to mean

“in, on, entering, or exiting [a vehicle covered by the State

Farm policy].”     State Farm argues that the policy’s occupancy

restriction for uninsured users, limiting the meaning of

“occupying” to situations where the “other person” is “in, on,


      1     Under Hawai‘i’s UM laws, an unidentified driver or a hit and run
driver, like the one that struck Mizuno, is considered an uninsured motorist
for the purposes of UM coverage. Dawes v. First Ins. Co. of Haw., Ltd., 77
Hawaiʻi 117, 122-23, 883 P.2d 38, 44-45 (1994) (quoting 8C Appleman § 5067.45,
at 41-46 (1981)) (noting that Hawai‘i’s UM laws, HRS §§ 431:10-213 and
431:10C-301(b)(3), are remedial in nature, “provid[ing] a remedy to the
innocent victims of irresponsible motorists who may have no resources to
satisfy the damages they cause” and “cover the situation of a wrongful or
tortious act of an uninsured motorist or a hit and run driver, or that of
another unknown motorist.”).


                                      3
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


entering, or exiting” the vehicle, excludes coverage for Mizuno.

Under this interpretation of “occupancy” Mizuno is excluded from

coverage because he was not “in, on, entering, or exiting” the

insured vehicle at the time he was struck by the unidentified

motorist.

            State Farm filed a complaint for declaratory judgment

in the United States District Court for the District of Hawai‘i,

and received summary judgment in its favor in response to the

question of whether Mizuno was “occupying” Wong’s vehicle at the

time of the accident.    Mizuno appealed to the Ninth Circuit.     On

appeal, Mizuno contends that the district court erred by

granting summary judgment in favor of State Farm because he was

entitled to UM coverage provided by Wong’s UM policy.

Specifically, Mizuno argues that he was using the insured

vehicle to deliver mail and due to an uninterrupted “chain of

events” involving the insured vehicle, was injured.      In so

doing, Mizuno relies upon the “chain of events test” articulated

by this court in Dawes v. First Ins. Co. of Haw., Ltd., 77

Hawaiʻi 117, 122-23, 883 P.2d 38, 43-44 (1994).

            Before the Ninth Circuit and this court, State Farm

contends that Mizuno was not a covered person under Wong’s

policy because his “connection to the insured vehicle consists

of nothing more than the claimant having ridden in the vehicle

to the vicinity of a later accident, or of being struck while


                                  4
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


walking toward an insured vehicle.”     According to State Farm,

“there is no connection between Mizuno’s use of Wong’s car and

the accident.”     Although State Farm acknowledges that Mizuno was

struck as he was returning to Wong’s vehicle, it argues that

“the accident could just as easily have happened if he were

walking across the street to get to a bus stop, hail a cab or

talk to a friend.    The presence of the insured vehicle at the

scene was purely incidental to the accident and Mizuno’s

injuries.”     State Farm argues that if this court finds UM

coverage for Mizuno in the circumstances of this case, the court

would be mandating “virtually limitless” coverage.

             The Ninth Circuit observed that requiring State Farm

to provide uninsured motorist coverage under Wong’s policy to

Mizuno “would extend the chain-of-events test [further than our

prior precedent because in] this circumstance . . . (1) the

vehicle was not disabled . . . and a covered family member of

the named insured was not present, [and] (2) the driver was not

an employee of the insured performing work duties . . . .”

Consequently, the Ninth Circuit concluded that it “[could not]

readily discern whether the Hawai‘i Supreme Court would extend

the chain-of-events test to [Mizuno’s] circumstance[s] . . . .”

             We accepted the certified question to answer this

inquiry and answer in the affirmative.




                                   5
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


                           III.   DISCUSSION

          Hawai‘i’s UM statute, Hawaiʻi Revised Statutes (“HRS”)

§ 431:10C-301(b)(3) (2013),2 requires “any motor vehicle

registered or principally garaged in this State” to maintain

“liability coverage . . . for the protection of persons insured

thereunder who are legally entitled to recover damages from

owners or operators of uninsured motor vehicles because of

bodily injury, sickness, or disease, including death, resulting

therefrom[.]”   HRS § 431:10C-301(b)(3).3       The required UM

coverage applies to “all damages arising out of accidental harm

sustained as a result of any one accident and arising out of




     2    Hawai‘i’s UM statute was previously codified as HRS § 431-448
(1978).

     3    HRS § 431:10C-301(b) provides in relevant part:

          (b) A motor vehicle insurance policy shall include:

          (1) Liability coverage of not less than $20,000 per person, with
          an aggregate limit of $40,000 per accident, for all damages
          arising out of accidental harm sustained as a result of any one
          accident and arising out of ownership, maintenance, use, loading,
          or unloading of a motor vehicle;

          . . . .

          (3) With respect to any motor vehicle registered or principally
          garaged in this State, liability coverage provided therein or
          supplemental thereto, in limits for bodily injury or death set
          forth in paragraph (1), under provisions filed with and approved
          by the commissioner, for the protection of persons insured
          thereunder who are legally entitled to recover damages from
          owners or operators of uninsured motor vehicles because of bodily
          injury, sickness, or disease, including death, resulting
          therefrom; provided that the coverage required under this
          paragraph shall not be applicable where any named insured in the
          policy shall reject the coverage in writing[.]


                                    6
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


ownership, maintenance, use, loading, or unloading of a motor

vehicle[.]”    HRS § 431:10C-301(b)(1).

           Hawai‘i’s UM statutes have a broad ameliorative

purpose.   See Conf. Comm. Rep. No. 27, in 1974 House Journal, at

864, 866 (recognizing the purpose of Hawaiʻi’s UM statute is to

provide “protection of users of motor vehicles from bodily

injury, sickness, or disease, including death, resulting from

motor vehicle accidents[,]” which includes “accidents resulting

from activities prescribed ‘in the immediate proximity of the

vehicle.’”).   To reflect this ameliorative purpose, this court

has broadly interpreted Hawai‘i’s UM statute so that UM benefits

apply even when an individual is not “in, on, entering, or

exiting” the insured vehicle.    See National Union Fire Insurance

Co. of Pittsburgh v. Olson, 69 Haw. 559, 563, 751 P.2d 666, 669

(1988) (holding that UM coverage applied to an employee who was

not physically occupying the insured vehicle); Dawes, 77 Hawaiʻi

at 131-32, 883 P.2d at 52-53 (holding that UM coverage is based

on the chain of events test where an individual is entitled to

UM benefits when they maintain a sufficient connection to the

insured vehicle).   More recently, the ICA expanded the extent of

UM coverage to a permissive user who was not occupying the

insured vehicle when he was injured by an uninsured motorist.

Liki v. First Fire & Cas. Ins. of Haw., Inc., 118 Hawaiʻi 123,

131, 185 P.3d 871, 879 (App. 2008) (holding that under the chain


                                  7
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


of events test, UM coverage existed for a driver who was an

employee of the insured, injured while performing work duties

outside of the insured vehicle).       Hawaiʻi courts have broadly

interpreted the coverage of UM benefits for claimants injured

outside of the insured vehicle in Olson, Dawes, and Liki.

            In Olson, the claimant, Olson, was working as an

emergency medical technician, driving an ambulance for his

employer.   69 Haw. at 560, 751 P.2d at 667.      Olson was placing a

flare in the center of the road while responding to the scene of

an accident when he was struck by an uninsured motorist.       Id. at

561, 751 P.2d at 667.    The insurer of the ambulance argued that

Olson was not entitled to UM benefits because he was not

“occupying” the vehicle at the time of his injury.       Id. at 563,

751 P.2d at 668.    Olson held that the occupancy restriction was

void and that, under Hawaiʻi law, an insured is entitled to

coverage for accidents arising from the “operation, maintenance

or use” of the vehicle, and thus, “accidents resulting from

activities prescribed ‘in the immediate proximity of the

vehicle’” are compensable.    Id. at 563-64, 751 P.2d at 669.

Accordingly, Olson was entitled to UM coverage because:       (1)

“Olson was using the ambulance with permission and was therefore

an insured person”; (2) “Olson’s use [(lighting the flare)] was

within the scope of permission granted”; (3) “Olson was lighting

a flare to guide traffic and the flares were carried in the


                                   8
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


ambulance for exactly the purpose to which Olson put them.”              Id.

at 564, 751 P.2d at 669.

            Roughly six years later, this court revisited Hawai‘i’s

UM statute in Dawes “in order to clarify further the nature and

scope of (UM) insurance coverage under applicable Hawai‘i law” as

it relates to claimants injured outside of the insured vehicle.

77 Hawaiʻi at 119, 883 P.2d at 40.        In Dawes, Jeannette Dawes

(“Dawes”) filed a declaratory judgment action against First

Insurance Company of Hawaii (“FICH”) due to FICH’s failure to

pay UM benefits for the death of Dawes’ daughter, Elizabeth

Bockhorn (“Bockhorn”), who was struck and killed by an uninsured

motorist.    Id.   Bockhorn and two friends had been traveling in a

car driven by Eric Shimp (“Shimp”),4 when the car broke down.

Id.   As the group was walking along the highway to locate repair

assistance, approximately one mile from the insured vehicle,

Bockhorn was struck and killed by an uninsured motorist.             Id. at

119-20, 883 P.2d at 40-41.       FICH denied Dawes’ claim, asserting

that Bockhorn was not a “covered person” under the UM policy

because she was not occupying the insured vehicle at the time of

the accident.      Id. at 120-121, 883 P.2d at 41-42.

            The Dawes court held that the occupancy restriction

contained in the FICH policy was void.          See id. at 129, 883 P.2d


      4     The vehicle was owned and insured by Shimp’s father, and Shimp
was an insured under the policy.


                                      9
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


at 50.   It found that passengers “need not be ‘occupants’ of an

insured vehicle . . . but must have ‘some connection with the

insured vehicle’ in order to be entitled to UM benefits.”            Id.

at 129, 883 P.2d at 50.

           In reviewing the holding in Olson, the Dawes court

“believe[d] that the Olson analysis [wa]s both inaccurate and

unduly restrictive” because “the purpose underlying the Hawai‘i

UM statutes is not limited to the protection of ‘users of motor

vehicles[,]’” and the purpose of Hawai‘i UM statutes does not

limit coverage to accidents resulting from activities “in the

immediate proximity of the vehicle.”        Id. at 132-33, 883 P.2d at

52-53.   Rather, the Dawes court emphasized that “the critical

element with respect to such claimants is a sufficient

‘connection with the insured vehicle.’”         Id. at 132, 883 P.2d at

53 (quoting 8C J. Appleman, Insurance Law and Practice §

5092.35, at 381 (1981)).

           Thus, the court in Dawes adopted the “chain of events

test” defining coverage for UM benefits:

           (1) if a person was a passenger in an insured vehicle being
           operated by a named insured or a named insured’s family member,
           (2) during the chain of events resulting in injury to the person
           caused by an accident involving an uninsured motor vehicle, (3)
           then the person is a “covered person” at the time of his or her
           injury to the same extent as the named insured or the named
           insured’s family members would be entitled to receive UM benefits
           under the applicable UM policy.

Id. at 132-33, 883 P.2d at 53-54.        Under this rule, the Dawes

court held that Dawes was entitled to UM benefits, “as a matter


                                    10
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


of law . . . Bockhorn was a ‘covered person’ within the meaning

of the UM provisions of the FICH auto policy” because:

            (1) Bockhorn was a passenger in the insured vehicle; (2) the
            insured vehicle was being operated by Shimp, a “family member” of
            the named insured; (3) the insured vehicle broke down; (4) as a
            result of the breakdown, the occupants of the insured vehicle,
            including Bockhorn, exited and proceeded on foot to the Kona
            airport in order to obtain alternative transportation and repair
            assistance; and (5) en route to the group’s destination, Bockhorn
            sustained fatal injuries as a result of the operation of an
            uninsured vehicle by an uninsured motorist.

Id. at 121, 133, 883 P.2d at 42, 54.

            More than a decade after Dawes, Hawaiʻi courts again

considered the extent of UM coverage and whether it covered a

permissive user who was an employee of the insured and was

injured while performing work duties outside of the insured

vehicle.    Liki, 118 Hawaiʻi at 126, 185 P.3d at 874.          In Liki,

the employee of a repair service (“Liki”) drove his employer’s

truck to a gas station, where he unloaded equipment from the

truck and began cleaning a gas station sump.           Id. at 125, 185

P.3d at 873.    While working and kneeling in the sump, about ten

or fifteen feet away from the work truck, Liki was struck by an

uninsured motorist and injured.        Id. at 125, 130, 185 P.3d at

873, 878.

            The ICA rejected the insurer’s argument that because

Liki was not “a passenger in an insured vehicle being operated

by a named insured or a named insured’s family member,” he was

not entitled to coverage under the Dawes chain of events test.




                                     11
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Id. at 127, 185 P.3d at 875.    The ICA explained that it did “not

read Dawes as limiting coverage to only individuals who can

satisfy those conditions.”     Id.    The ICA noted that according to

Dawes, Hawai‘i’s UM statute requires “auto policies extend UM

coverage for the protection of all insured ‘persons . . . who

are legally entitled to recover damages from owners or operators

of uninsured motor vehicles because of bodily injury[.]’”        Id.

(quoting Dawes, 77 Hawaiʻi at 131, 883 P.2d at 52).       The ICA

determined that Liki “was a permissive user of the vehicle[.]”

Id. at 127-28, 185 P.3d at 875-76.        The ICA also held that Liki

demonstrated “some connection with the insured vehicle” because

he was an “employee of the named insured, who was using the

truck during the course of his employment to get to and from the

jobsite where he was injured, and to store and transport the

equipment that he was using as part of his duties at the time he

was injured.”   Id. at 128, 185 P.3d at 876.       Additionally, the

ICA considered physical proximity to the insured vehicle “to the

extent it tends to corroborate the connection between an injured

employee of the named insured and the insured vehicle.”        Id. at

130, 185 P.3d at 878.   Thus, the ICA concluded that under the

chain of events test, the fact that “Liki was no more than 10–15

feet from the truck” corroborated a connection between Liki and

the insured truck.   Id.




                                     12
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           By applying the chain of events test to Liki—a

permissive user of an insured vehicle who was not physically

occupying the vehicle—Hawaiʻi courts broadened part one of the

chain of events test to apply to permissive users of an insured

vehicle:     (1) if a claimant qualifies as a passenger or a

permissive user, (2) during the chain of events resulting in

injury to the claimant caused by an accident involving an

uninsured motor vehicle, the claimant is a “covered person” at

the time of his or her injury who is entitled to receive UM

benefits under the applicable UM policy.     See Liki, 118 Hawaiʻi

at 128, 130-31, 185 P.3d at 876, 878-79.     Thus, under the chain

of events test, the factual determination pivotal to determining

UM coverage for a permissive user injured outside of the insured

vehicle is whether the claimant “can demonstrate ‘some

connection with the insured vehicle.’”     Id. at 127-28, 185 P.3d

at 875-76.

              Mizuno’s case falls squarely within the chain of

events test that this court has consistently applied when a

claimant, who is injured outside of the insured vehicle, seeks

UM coverage.     Mizuno, qualifies for UM coverage because he has

“some connection with the insured vehicle” and is a permissive

user.




                                  13
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            Here, Mizuno is a permissive user because although he

was not the named insured (or a resident relative of the named

insured), he had Wong’s permission to use her car.

            Mizuno also demonstrated some connection to the

insured vehicle.     Mizuno had permission to use the vehicle to

conduct an errand.    Mizuno traveled to the site of the accident

for the express purpose of mailing bills, carrying the bills to

the location of the post office in the insured vehicle.       Mizuno

deposited the bills and was returning to the car at the time of

the accident.    The record establishes that Mizuno was at the

crosswalk between his car and the post office when the accident

occurred.    State Farm Mut. Auto. Ins. Co. v. Mizuno, No. CV 16-

00059 KJM, 2017 WL 3000023, at *1 (D. Haw. Apr. 30, 2017).

Mizuno’s close physical proximity with the vehicle corroborates

that there was a connection between Mizuno, a permissive user,

and the insured vehicle.     See Liki, 118 Hawaiʻi at 130, 185 P.3d

at 878 (holding that physical proximity to the insured vehicle

can be considered “to the extent it tends to corroborate the

connection between an injured employee of the named insured and

the insured vehicle.”).

            State Farm contends that this court would be mandating

“virtually limitless” coverage if we find that Mizuno is

entitled to UM benefit’s under Wong’s policy because coverage

would apply whenever “a UM . . . claimant used an insured


                                  14
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


vehicle to get to a location where an accident later occurred.”

Contrary to State Farm’s contention, virtually limitless

coverage does not result from applying the chain of events test

to the facts of this case.     State Farm fails to recognize that

the chain of events test is a fact-driven analysis when it

argues “the accident could just as easily have happened if he

were walking across the street to get to a bus stop, hail a cab

or talk to a friend[;] . . . [t]he presence of the insured

vehicle at the scene was purely incidental to the accident and

Mizuno’s injuries.”

          Here, Mizuno’s accident did not occur when he was

going to a bus stop, when he was hailing a cab, or when he was

talking to a friend.    Mizuno used the car to transport bills to

deposit at the mailbox and was returning to the car.      The

presence of the vehicle at the scene was not “purely incidental

to the accident.”     Mizuno was walking towards the car because it

was the car that he drove to drop off the bills.      Thus, Mizuno

has demonstrated that he has “some connection with the insured

vehicle” because he was a permissive user, was using the insured

vehicle to transport and drop off mail, and was returning to the

vehicle when he was injured.    These facts are sufficiently

similar to Dawes and Liki to establish that the chain of events

test is satisfied.




                                  15
*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


                            IV.   CONCLUSION

          For the reasons discussed above, we answer the Ninth

Circuit’s certified question in the affirmative.      Under Hawaiʻi

law, Mizuno is a permissive user of an insured vehicle and is

entitled to UM benefits under the chain of events test.

Roy K.S. Chang                          /s/ Paula A. Nakayama
Harvey M. Demetrakopoulos
for Defendant-Appellant                 /s/ Sabrina S. McKenna

David R. Harada-Stone                   /s/ Michael D. Wilson
Richard B. Miller
Patricia K. Wall                        /s/ Christine E. Kuriyama
for Plaintiff-Appellee
                                        /s/ Matthew J. Viola




                                   16